            Case 1:20-cv-01104-ESH Document 43 Filed 07/31/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    ANGE SAMMA et al., on behalf of
    themselves and others similarly situated,

                        Plaintiffs,

                 v.                                     No. 1:20-cv-01104-ESH

    UNITED STATES DEPARTMENT OF
    DEFENSE et al.,

                        Defendants.


                 NOTICE REGARDING PLAINTIFF TIMOTIUS GUNAWAN

          Plaintiffs file this notice to inform the Court that Plaintiff Timotius Gunawan, a Lawful

Permanent Resident (“LPR”) who serves in the U.S. Navy in active duty status, received a

certified N-426 on July 29, 2020. He has submitted this form, along with his naturalization

application, to U.S. Citizenship and Immigration Services (“USCIS”) for processing. Mr.

Gunawan’s N-426 certification is contrary to the October 13, 2017 N-426 Policy because he has

not yet satisfied the minimum service duration requirement. See SAMMA_0002. He has not

completed at least 180 days of active duty service, which he is scheduled to complete on August

8, 2020.1

          Whether this is an effort by Defendants to moot Plaintiff Gunawan’s claim or merely an

unauthorized action by a local commander, contrary to the challenged N-426 Policy, it should

not affect this Court’s consideration of Plaintiffs’ motion for class certification. As an initial



1
  Plaintiff Gunawan shipped to recruit training, analogous to the Army’s basic combat training,
in February 2020 and completed that training in April 2020. See Am. Compl. ¶ 131.

                                                   1
          Case 1:20-cv-01104-ESH Document 43 Filed 07/31/20 Page 2 of 3




matter, Plaintiff Rafael Machado, an LPR serving active duty in the U.S. Air Force, continues to

be an adequate class representative for a subclass of individuals who: (1) are non-citizens serving

in an active duty status in the U.S. military and (2) have requested but not received a certified N-

426. See Pls.’ Supp. Br. in Supp. of Mot. for Summ. J. and Class Cert., ECF No. 33, at 6-7.

Further, as Plaintiffs explained in prior briefing, this Court can relate the class certification

motion back to the filing of the amended complaint, when Plaintiff Gunawan’s claims were live.

See Pls.’ Reply Mem. in Supp. of Mot. for Class Cert., ECF. No 26, at 3-5. See also J.D. v. Azar,

925 F.3d 1291, 1310 (D.C. Cir. 2019). In light of the above, this Court should proceed to certify

a subclass of all individuals who: (1) are non-citizens serving in an active duty status in the U.S.

military and (2) have requested but not received a certified N-426.



 Dated: July 31, 2020                              Respectfully submitted,

                                                    /s/ Noor Zafar
 Jennifer Pasquarella                              Noor Zafar*
 Michelle (Minju) Cho                              Scarlet Kim (D.D.C. Bar No. NY0329)
 American Civil Liberties Union Foundation         Jonathan Hafetz (D.D.C. Bar No. NY0251)
    of Southern California                         Brett Max Kaufman (D.D.C. Bar. No. NY0224)
 1313 West 8th Street                              American Civil Liberties Union Foundation
 Los Angeles, CA 90017                             125 Broad Street, 18th Floor
 (213) 977-5236                                    New York, NY 10004
 jpasquarella@aclusocal.org                        (212) 549-2500
 mcho@aclusocal.org                                nzafar@aclu.org
                                                   scarletk@aclu.org
                                                   jhafetz@aclu.org
                                                   bkaufman@aclu.org

                                                   Arthur B. Spitzer (D.D.C. Bar No. 235960)
                                                   American Civil Liberties Union Foundation
                                                      of the District of Columbia
                                                   915 15th Street, NW, 2nd Floor
                                                   Washington, DC 20005
                                                   (202) 601-4266
                                                   aspitzer@acludc.org




                                                   2
Case 1:20-cv-01104-ESH Document 43 Filed 07/31/20 Page 3 of 3




                              *Admitted pro hac vice

                              Counsel for Plaintiffs




                              3
